      Case 2:20-cv-00300-RMP      ECF No. 34   filed 03/10/21   PageID.492 Page 1 of 3




1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2
                                                                   Mar 10, 2021
3
                                                                       SEAN F. MCAVOY, CLERK




4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     ALAN RAY MCDOWELL, a.k.a.
      ALAN RAY JOHNSON,                           NO: 2:20-CV-300-RMP
8
                               Plaintiff,         ORDER DISMISSING ACTION
9
            v.                                    1915(g)
10
      LARRY HASKELL, ROBERT
11    FERGUSON and
      JUSTIN BINGHAM,
12
                               Defendants.
13

14         By Order filed December 16, 2020, ECF No. 22, the Court reopened this

15   case to allow Plaintiff Alan Ray McDowell to comply with the Order advising him

16   of the deficiencies of his complaint and directing him to amend or voluntarily

17   dismiss. ECF No. 14. The Court granted Plaintiff, a prisoner at the Spokane

18   County Detention Services, until February 16, 2021, to amend or voluntarily

19   dismiss and he did not do so.

20         Rather, on February 16, 2021, Plaintiff filed a document titled, “Motion &

21
     ORDER DISMISSING ACTION -- 1
      Case 2:20-cv-00300-RMP         ECF No. 34    filed 03/10/21   PageID.493 Page 2 of 3




1    Order for Witness Protection for U.S. Treasury Audit.” ECF No. 26. This

2    document is not sufficient as a First Amended Complaint, as it seeks protection for

3    numerous individuals who are not parties in this action. See Johns v. Cty. of San

4    Diego, 114 F.3d 874, 876–77 (9th Cir.1997) (explaining that constitutional claims

5    are personal and cannot be asserted vicariously, and that a non-attorney may

6    appear pro se on his own behalf but has no authority to appear as an attorney for

7    others).

8             Although granted the opportunity to do so, Plaintiff has failed to file a First

9    Amended Complaint that states a claim upon which relief may be granted. He did

10   not clearly and concisely present a claim that would entitle him to relief in this

11   Court.

12            Accordingly, for the reasons set forth above and in the Order to Amend or

13   Voluntarily Dismiss, ECF No. 14, IT IS ORDERED that this action is

14   DISMISSED WITH PREJUDICE for failure to state a claim upon which relief

15   may be granted under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

16            Pursuant to 28 U.S.C. § 1915(g) a prisoner who brings three or more civil

17   actions or appeals which are dismissed as frivolous or for failure to state a claim

18   will be precluded from bringing any other civil action or appeal in forma pauperis

19   “unless the prisoner is under imminent danger of serious physical injury.” 28

20   U.S.C. § 1915(g). Plaintiff is advised to read the statutory provisions of 28

21   U.S.C. § 1915. This dismissal of Plaintiff's complaint may count as one of the
     ORDER DISMISSING ACTION -- 2
      Case 2:20-cv-00300-RMP      ECF No. 34    filed 03/10/21   PageID.494 Page 3 of 3




1    three dismissals allowed by 28 U.S.C. § 1915(g) and may adversely affect his

2    ability to file future claims in forma pauperis. IT IS FURTHER ORDERED

3    that all pending motions are DENIED AS MOOT.

4          IT IS SO ORDERED. The District Court Clerk is directed to enter this

5    Order, enter Judgment, provide copies to Plaintiff, and CLOSE the file. The

6    District Court Clerk is further directed to provide a copy of this Order to the Office

7    of the Attorney General of Washington, Corrections Division. The Court certifies

8    that any appeal of this dismissal would not be taken in good faith.

9          DATED March 10, 2021.

10

11                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
12                                               United States District Judge

13

14

15

16

17

18

19

20

21
     ORDER DISMISSING ACTION -- 3
